Citation Nr: 1124739	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  02-15 036A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostatitis prior to November 29, 2000; in excess of 40 percent from November 29, 2000 through April 22, 2010; and in excess of 60 percent from April 23, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 20 percent rating for prostatitis.

In November 2004 the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  He was offered an opportunity to testify before a different Veterans Law Judge, but declined.

In November 2007 the Board denied the claim for a higher rating for his prostatitis disability, and he appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in June 2008 vacated the Board's November 2007 determination and remanded the claim to the Board.  In June 2009 the Board again remanded the claim for further development.

A rating decision dated in May 2010 increased the assigned rating for prostatitis to 40 percent effective November 29, 2000 and to 60 percent effective April 23, 2010.  As the higher rating granted for prostatitis during the time period from November 29, 2000 to April 22, 2010 (or the continued 20 percent rating prior to November 29, 2000) does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO.

In April 2009 the Board remanded the claim in part to schedule the Veteran for a Travel Board hearing, which he requested in August 2008.  Unfortunately, there is no indication in the claims file that the requested hearing has been scheduled or that the Veteran withdrew his request.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, since the RO schedules Travel Board hearings, this matter must be remanded again to the RO to schedule the requested Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


